Citation Nr: 0315727	
Decision Date: 07/11/03    Archive Date: 07/17/03

DOCKET NO.  99-06 401A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for heart disease, claimed 
as due to tobacco use.  


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

J. A. McDonald, Senior Counsel




INTRODUCTION

The veteran served on active military duty from June 1943 to 
April 1946.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision from the Department of 
Veterans Affairs (VA) Regional Office in Newark, New Jersey 
(RO).

During the pendency of the appeal, the veteran requested an 
RO hearing; however, in a July 1999 statement, the veteran 
indicated that he could not appear at a hearing, for health 
reasons.

In August 2000, the Board determined that the claim for 
service connection for heart disease as due to tobacco use 
(filed before June 9, 1998) was well grounded, and remanded 
the issue to the RO for further development.  After 
accomplishing some development, the RO continued the denial 
of the claim, and forwarded the claims file back to the 
Board.


REMAND

A review of the claims file reveals that further action by 
the RO is warranted.

At the outset, the Board notes that, during the pendency of 
this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
and 5107 (West 2002).  This liberalizing law is applicable to 
this appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-
13 (1991).  To implement the provisions of the law, VA 
promulgated regulations published at 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2002)).  The VCAA and its implementing 
regulations essentially eliminate the concept of the well-
grounded claim.  38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102.  
They also include, upon the submission of a substantially 
complete application for benefits, an enhanced duty on the 
part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim, as well as the duty 
to notify the claimant what evidence will be obtained by 
whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In 
addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

In this case, there is no correspondence to the veteran, 
specific to the issue on appeal, that notifies the veteran of 
information and evidence needed to substantiate his claim for 
service connection for heart disease, what part of that 
evidence is to be provided by him, and what part VA will 
attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Action 
by the RO is required to satisfy the notification provisions 
of the VCAA.  See Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F. 3d 1339 (Fed. Cir. 2003).  

As emphasized by the VCAA, VA has a duty to assist claimants 
in obtaining to obtain evidence needed to substantiate a 
claim, to include, in connection with claims for disability 
compensation, providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  See 38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c).  In August 2000, the Board 
remanded this case to the RO to obtain a medical opinion as 
to whether the veteran's current heart disease was due to 
tobacco use that began during service.  Although an opinion 
to the effect that smoking contributed to the veteran's 
coronary heart disease was provided, the opinion did not 
address the relationship between the veteran's heart disease 
and smoking he did during his specific period of active duty. 

In this regard, the Board notes that service connection may 
established for disability claimed as due to smoking if the 
evidence establishes that the underlying disease or injury 
was caused by tobacco use during service.  See VAOGCPREC 2-93 
(January 13, 1993); 58 Fed. Reg. 42756 (1993).  Where the 
veteran developed a nicotine dependence during service that 
led to continued tobacco use after service, the issue then 
becomes whether the illness may be considered secondary to 
the service-incurred nicotine dependence and the resulting 
disability may be service connected on that basis, pursuant 
to 38 C.F.R. § 3.310(a).  See VAOPGCPREC 19-97 (May 13, 
1997).  

Hence, on remand, the RO should instruct the veteran that 
medical evidence is needed to establish that his current 
heart disease is either due either to his cigarette smoking 
during the time he was serving on active duty, or is 
secondary to nicotine dependence which had its onset during 
the veteran's active duty service.  As indicated above, 
notwithstanding the veteran's reportedly long history of 
cigarette smoking, to establish service connection due to in-
service smoking, the record must include competent medical 
evidence relating the cause of heart disease to the cigarette 
smoking he did during his specific period of active duty.  
Alternately, competent evidence must be of record 
establishing the onset of the veteran's nicotine dependence 
during active duty, and a medical relationship between such 
dependence and the veteran's heart disease.  Id; see also 
Davis v. West, 13 Vet. App. 178, 183 (1999).  

The Board also finds that further examination and opinion 
would be helpful in resolving the above-referenced issues.  
The veteran is hereby advised that, in keeping with VA's duty 
to assist (see Connolly v. Derwinski, 1 Vet. App. 566, 569 
(1991)), the purpose of any examination requested pursuant to 
this remand is to obtain information and/or evidence that may 
be dispositive of the appeal.  If the veteran fails to report 
for any scheduled examination, a decision shall be based on 
the evidence of record.  See 38 C.F.R. § 3.655 (2002).

Finally, the Board points out that in correspondence sent to 
the veteran in May 1999, the RO noted that a personal hearing 
before a local hearing officer had been conducted.  The 
claims file does not contain a copy of the hearing 
transcript.  If the hearing was conducted, a transcript of 
the hearing must be included in the claims file by the RO for 
appellate review.

While the Board regrets that a remand of this matter will 
further delay a final decision on appeal, such action is 
necessary to ensure that the appellant is afforded full due 
process of law.  Accordingly, this matter is hereby REMANDED 
to the RO for the following actions:

1.  The RO should associate with the 
claims file the transcript of any hearing 
on appeal during which the veteran's 
testimony was elicited (referred to in 
the RO's May 1999 letter).  

2.  The RO should furnish the veteran and 
his representative a letter notifying 
them of the VCAA and the duties to notify 
and assist imposed thereby, specifically 
as regards the claim currently on appeal.  
The letter should include a summary of 
the evidence currently of record that is 
pertinent to the claim, and specific 
notice as to the type of evidence 
necessary to substantiate that claim. 

To ensure that the duty to notify the 
veteran what evidence will be obtained by 
whom is met, the RO's letter should 
include a request that he provide 
sufficient information and, if necessary, 
authorization to enable the VA to obtain 
any medical records pertaining to 
evaluation or treatment for his claimed 
disabilities that are not currently of 
record, and assurance that the RO will 
attempt to obtain the evidence if 
sufficient information and/or evidence is 
provided.  The RO's letter should also 
invite him to submit any pertinent 
evidence in his possession, and explain 
the type of evidence that is his ultimate 
responsibility to submit.

3.  After receiving the veteran's 
response (or a reasonable time period for 
his response has expired), the RO should 
assist him in obtaining any additional 
evidence identified by following the 
procedures set forth in 38 C.F.R. § 
3.159.  All records/responses received 
should be associated with the claims 
file.  If any records sought are not 
obtained, the RO should notify the 
veteran and his representative of the 
records that were not obtained, explain 
the efforts taken to obtain them, and 
describe further action to be taken.

4.  After all records and/or responses 
are associated with the claims file, the 
RO should arrange for the veteran to 
undergo VA psychiatric examination at an 
appropriate VA medical facility.  The 
entire claims file must be made available 
to the physician designated to examine 
the veteran, and the examination report 
should include discussion of the 
veteran's documented medical history and 
assertions.  

The purpose of the examination is to 
obtain medical information as to whether 
the evidence shows that he met the 
criteria necessary to diagnose nicotine 
dependence as defined in the Fourth 
Edition of the DIAGNOSTIC AND STATISTICAL 
MANUAL OF MENTAL DISORDERS OF THE AMERICAN 
PSYCHIATRIC ASSOCIATION; and, if so, whether 
it is as least as likely as not that such 
dependence was acquired in service and 
resulted in the continued use of tobacco 
products after service.  That is, did the 
veteran's smoking between 1943 and 1946 
alone lead him to become nicotine 
dependent?  If so, what contemporaneously 
recorded clinical evidence supports such 
a finding?  What was the impact of the 
veteran's decision to continue to smoke 
post-service between 1946 and 1973, and 
any development of nicotine dependence?  

All examination findings, along with the 
complete rationale for all opinions 
expressed must be provided in a printed 
(typewritten) report.  

5.  Also after all records and/or 
responses (to include the psychiatric 
examination report) are received and 
associated with the claims file, the RO 
should arrange for the veteran to undergo 
VA cardiovascular examination to 
determine the nature and etiology of any 
current heart disease.  The entire claims 
file must be made available to the 
physician designated to examine the 
veteran, and the examination report 
should include discussion of the 
veteran's documented medical history and 
assertions.  Any indicated diagnostic 
tests and studies should be accomplished, 
and all pertinent symptomatology and 
findings should be reported in detail.    

The physician should specifically address 
whether it is as least as likely as not 
that the veteran's smoking during the 
period from 1943 to 1946, alone caused 
any heart disease found, or whether it is 
more likely than not that his continued 
smoking for approximately 27 years post 
service between 1946 and 1973 led to the 
development of any heart disease found.  
If the veteran is diagnosed with nicotine 
dependence due to service which resulted 
in the continued use of tobacco products 
after service, the physician should 
render an opinion as to whether it is as 
least as likely as not that any current 
heart disease is proximately due to or 
the result of such nicotine dependence 
(to include on the basis of aggravation).  
If aggravation is found, the examiner 
should indicate the extent of disability 
resulting from aggravation.  

All examination findings, along with the 
complete rationale for all opinions 
expressed must be provided in a printed 
(typewritten) report.  

6.  If the veteran fails to report to any 
scheduled examination, the RO should 
obtain and associate with the record any 
notice(s) of the examination(s) sent to 
the veteran. 

7.  To help avoid future remand, the RO 
must ensure that the requested action has 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

8.  The RO must also review the claims 
file to ensure that any additional 
notification and/or development required 
by the VCAA has been accomplished.  

9.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim for 
service connection in light of all 
pertinent evidence and legal authority.

10.  If the benefit sought on appeal 
remains denied, the RO should furnish to 
the veteran and his representative an 
appropriate SSOC (to include citation to 
and discussion of all additional legal 
authority considered, and full reasons 
and bases for the RO's determinations) 
and afford them the appropriate period of 
time for written or other response 
thereto before the claims file is 
returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




